Title: From George Washington to Robert Cary & Company, 10 August 1760
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 10th Augt 1760

By my Friend Mr Fairfax I take the oppertunity of acknowledging the Receipts of your several favours that have come to hand since mine of the 30th of November last, and observe in one of them of the 14 Feby by Crawford that you refer to another by the same Ship, but this has never yet appeard.
Inclosd you are presented with the Memm for receiving the Interest of the Bank-Stock signd as directed. The Estate not yet being so amply settled as it ought, an entire division has not been made which leaves many matters upon an instable footing, and among the rest the money in your Hands which has not yet been Assignd to Individuals altho. I believe it will Chiefly, if not all fall into my part since it best suits my purposes to have money that can be Commanded, than money at Interest However till matters comes to a more conclusive Settlement you may let the Accounts stand as you have Stated them, charging each party with their own Drafts and Orders, and letting the Credits remain in favour of the Estate as a Common Stock till further Directions—The Tobaccos Shipd pr the Fair American, Cary & Russia Merchant may be applied the sameway but the present (growing) Crop will be Shipd on my own and Jno. Parke Custis’s particular Accounts (each having our Plantations alloted Us) and must be applied to Our several Credits as you will be directed—so must all the remittances hereafter to be made.
The Insurance on the Tobo pr Talman was high I think—higher than expected; And here Gentn I cannot forbear ushering in a Complaint of the exorbitant prices of my Goods this year all of which are come to hand (except those packages put on board Hooper): For many Years I have Imported Goods from London as well as other Ports of Britain and can truely say I never had such a penny worth before—It woud be a needless

Task to innumerate every Article that I have cause to except against, let it suffice to say that Woolens, Linnens, Nails &ca are mean in quality but not in price, for in this they excel indeed, far above any I have ever had—It has always been a Custom with me when I make out my Invoices to estimate the Charge of them, this I do for my own satisfaction, to know whether I am too fast or not, and I seldom vary much from the real prices doing it from old Notes &ca but the amount of your Invoice exceeds my Calculations above 25 prCt & many Articles not sent that were wrote for.
I must once again beg the favour of you never to send me any Goods but in a Potomack Ship, and for this purpose let me recommend Captn John Johnson in an annual Ship of Mr Russells to this River—Johnson is a person I am acquainted with, know him to be very careful and he comes past my Door in his Ship: I am certain therefore of alway⟨s⟩ having my Goods Landed in Good time and Order which never yet has happend when they come into another River: This year the Charming Polly went into Rappahannock & my Goods by her, recd at different times and in bad order—The Porter entirely Drank out—There came no Invoice of Mrs Dandridges Goods to me—I suppose it was forgot to be Inclosd.
I was owing Mr Knox of Bristol a Balle of £51.5s.11d. to discharge which, and be out of that Gentns Debt I shipd Mr Farrel eight Hhds Tobo in April last desiring him out of the proceeds to pay the above Sum but if in case (which I thought hardly possible) this Tobo shoud be insufficient to answer this purpose then for him to draw upon you for what it might fall short—you will please therefore to notice this—and Mrs Fairfax having kindly undertaken to purchase somethings for Mrs Washington to the amount I suppose of Fifty or Sixty pounds I must likewise desire the favour of you to pay my Order in his favour so soon as presented. When you have receid the Money for the Inclosd Bill please to Credit my Acct for it.
As I shall write to you again by the Fleet I shall decline giving any directions about the Busts till then—Sometime ago there was a prospect of making a large Crop of Tobacco this Summer but a Series of wet weather for near a Month, with little or no Intermission has causd general Complaints among the Planters and now it is feard that the Crops will be very short—The Tobo

in many places being under Water and Drownd—and in other’s suffering much by the Spot which is always a Consequence of such Rains.
My Steward on York River writes me that he has receivd the Goods from Glasgow—Inclosd I address you the Copy of a Letter wrote from Williamsburg in April last—and in a Letter of the 20th June I advertisd you of two Drafts I had made upon you, the one in favour of Mr Jno. Addison for £364.19s.od. and the other of Mr William Digges for £304.15s.3d. These payments were in part for a valuable purchase I had just made of abt 2000 Acres of Land adjoining this Seat. There are more payments yet to make, and possibly I may have occasion to draw upon you for a further Sum; tho. not more I am well perswaded than you have effects to answer Yet if at any time a prospect of advantage shoud lead me beyond this a little I hope their will be no danger of my Bills returning. I mention this rather for a matter of Information (in case of such an Event) than as a thing I ever expect to happen—for my own aversion to running in Debt will always secure me against a Step of this Nature, unless a manifest advantage is likely to be the result of it.
Since writing the foregoing I have added to my Landed purchase, and shall have occasion in a few days to draw upon you to the amount of about £250 payable to Robt Brent save a Bill of about £40 which will be passd in favour of Mr Clifton—I am Gentn Yr Most Obedt Hble Servt

Go: Washington

